Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on June 17, 2021.  By this amendment, original claims 1-20 are amended and therefore, amended claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021, 06/29/2021 and 05/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/186,781 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
Copending Application No. 17/186,781
As per claim 1:


 A decoding method, 

wherein received data corresponds to P groups of to-be-decoded bits, and 

wherein the method comprises: 

obtaining L1 first decoding paths of an (i-1)th group of to-be-decoded bits, 

wherein i is an integer,
 P is an integer greater than 1, 
1<i<P, and L1is a positive integer;  

determining at least one second decoding path corresponding to each first decoding path, 

wherein in the L1first decoding paths, a quantity of second decoding paths corresponding to at least one first decoding path is different from a quantity of second decoding paths corresponding to another first decoding path, wherein a quantity of second decoding paths corresponding to each first decoding path is less than 2n, and 




determining at least one reserved decoding path of the ith group of to-be-decoded bits in second decoding paths corresponding to the L1first decoding paths, 

wherein the at least one reserved decoding path comprises a decoding result of the ith group of to-be-decoded bits.  
As per claim 1:
A successive cancellation list (SCL) parallel 

decoding method, 

wherein received data corresponds to P groups of to-be-decoded bits, and 

wherein the method comprises: 

obtaining L1 first decoding paths of an (i- )th group of to-be-decoded bits, 

wherein i is an integer, 
wherein P is an integer greater than 1, 
wherein I <i<P, and wherein L1 is a positive integer; 

determining L3 third decoding paths for each first decoding path, 







wherein n is a positive integer greater than or equal to 1, wherein L3 is a positive integer, and wherein L3 < 2n; and 

determining at least one reserved decoding path of the i' group of to-be-decoded bits from Li x L3 third decoding paths, 

wherein the at least one reserved decoding path comprises a decoding result of the i"' group of to-be-decoded bits.



one of ordinary skill in the art would recognize the current application and co-pending application are such obvious variants of each other because both disclose a method of “wherein received data corresponds to P groups of to-be-decoded bits, and wherein the method comprises: obtaining L1 first decoding paths of an (i- )th group of to-be-decoded bits, wherein i is an integer, wherein P is an integer greater than 1, wherein I <i<P, and wherein L1 is a positive integer; determining 3 third decoding paths, wherein the at least one reserved decoding path comprises a decoding result of the i"' group of to-be-decoded bits”.  The difference is that the current application recite “second decoding path” instead of “third decoding path”.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 11, and 20 recite(s) the abstract limitations such as “obtaining L1first decoding paths of an (i-1)th group of to-be-decoded bits, wherein i is an integer, P is an integer greater than 1, 1<i<P, and L1is a positive integer;  determining at least one second decoding path corresponding to each first decoding path, wherein in the L1first decoding paths, a quantity of second decoding paths corresponding to at least one first decoding path is different from a quantity of second decoding paths (see claim 11) and “a non-transitory computer-readable storage media comprising instructions for decoding which, when executed by at least one processor, cause the at least one processor to perform operations comprising” (see claim 20).

Dependent claims 2-10 and 11-19 further limit parent claims and are rejected for similar reasons as none of these claims recite anything significantly more than the abstract idea and therefore are rejected as well.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation under mathematical process but for the recitation of generic computer components and software module, then it falls within the “Mathematical Processes” grouping of abstract ideas. 

The generic processor can obtain a first decoding paths, determining a second decoding path according mathematical calculation and determining a reserved decoding path according mathematical calculation.  Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “wherein the apparatus comprises at least one processor and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to” (see claim 11) and “a non-transitory computer-readable storage media comprising instructions for decoding which, when executed by at least one processor, cause the at least one processor to perform operations comprising” (see claim 20) for determining 2nd and reserved decoding path. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-20  do not recite any additional elements except a generic processor such as ““wherein the apparatus comprises at least one processor and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to” (see claim 11) and “a non-transitory computer-readable storage media comprising instructions for decoding which, when executed by at least one processor, cause the at least one processor to perform operations comprising” (see claim 20) for determining decoding paths encoding.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111